Gilbert, J.
As an abstract principle of law it is error, on the trial of an issue where fraud is charged by a creditor as to a transaction between husband and wife, for the trial judge to omit to instruct the jury that the onus is on the husband and wife to show that the transaction was fair. In this case the failure to so charge is harmless, because the verdict rendered by the jury was demanded by the evidence. None of the assignments of error require the grant of a new trial.

Judgment affirmed.


■ All the. Justices concur.